       Case: 1:19-cr-00109-BYP Doc #: 24 Filed: 08/16/19 1 of 2. PageID #: 84




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                         )   CASE NO. 1:19 CR 109
                                                 )
                Plaintiff,                       )   JUDGE BENITA Y. PEARSON
                                                 )
vs.                                              )   MOTION TO CONTINUE TRIAL
                                                 )
RUSSELL DELANO MILEY-CRUZ                        )
                                                 )
                Defendant.


        Now comes Defendant, Russell Delano Miley-Cruz, by and through undersigned counsel,

and request this Honorable Court, for an order granting the motion for continuance that is set for

September 23, 2019 at 9:00am.

        As grounds, Counsel has a previously scheduled family vacation. Said motion is not

meant for delay. The government does not object to said motion. Counsel has discussed this

matter with Mr. Cruz, who also has no objection. Mr. Cruz also understands that this Honorable

Court must make the necessary findings in order for a continuance to be justified. Counsel

submits that the ends of justice served by taking such an action outweigh the best interest of the

public and the Defendant ends speedy trial.

        Possible trial dates as agreed upon by Defense Counsel and the AUSA include November

3, 11th or 18th, 2019.
       Case: 1:19-cr-00109-BYP Doc #: 24 Filed: 08/16/19 2 of 2. PageID #: 85




                                               Respectfully submitted,
                                               BETRAS, KOPP & HARSHMAN, LLC


                                               /s/ David J. Betras
                                               DAVID J. BETRAS (0030575)
                                               6630 Seville Drive
                                               Canfield, Ohio 44406
                                               Telephone: (330) 746-8484
                                               Facsimile: (330) 702-8280
                                               E-mail: dbetras@bhlaws.com




                                 CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing document was filed and served

electronically this 15th day of August, 2019 upon attorneys who have completed ECF registration

as required by the Court.



                                               /s/ David J. Betras
                                               DAVID J. BETRAS (0030575)
